Title: To Benjamin Franklin from ——— Goudeman, 8 December 1777
From: Goudeman, ——
To: Franklin, Benjamin


Monsieur
Paris ce 8. xbre. 1777.
Ne croyez pas que je saisisse le moment de vos succès pour vous demander une juste faveur. Il y a longtemps que j’avois prévu cette victoire, et ce n’est pas la derniere que vos Braves et Vertueux compatriotes remporteront sur leurs tirans. Mais ce n’est pas de quoi il est ici question. Un de mes amis, de Province, me prie, Monsieur, de vous adresser le mémoire cijoint. Il a cru que, connoissant Beaucoup de monde, et même plusieurs de vos Bons amis, j’aurois le Bonheur de vous approcher. J’ai lu ce mémoire, Monsieur, et je l’ai trouvé du ton de la Bonne foi. Voici, à cet égard, mon raisonnement qui me paroit bien simple. Ou les faits qu’il contient sont vrais, ou ils sont faux. Dans ce dernier cas, il mérite le plus grand mépris; mais dans l’autre . . . Je m’en rapporte à votre seule équité; elle égale vos talens sublimes j’ai tout dit, et j’ose attendre une réponse prompte, laconique et décisive. Je suis avec autant d’admiration que de respect, Monsieur Vôtre très humble et très obéissant serviteur
Goudeman
chez Mr. mouton rüe maubuée
 
Endorsed: Goudeman, Paris 8 xb. 77
